





EXHIBIT 10.42

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY (AS DEFINED BELOW) RECEIVES
AN OPINION OF COUNSEL TO THE COMPANY, THAT THIS NOTE MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.

________________________________________________________________

BAYWOOD INTERNATIONAL, INC.

No. N-113

$200,000

12% Subordinated Note




Baywood International, Inc., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to the order of O. Lee Tawes, III or the
subsequent registered holder of this Note pursuant to Section 7A hereof (the
“Payee”) on the date (the “Maturity Date”) which is the earliest to occur of (i)
July 14, 2009; (ii) consummation of a Change of Control Transaction (as defined
herein); and (iii) fifteen (15) business days following the closing of a debt or
equity financing or series of debt or equity financings in which the Company
receives at least $3,000,000 of gross proceeds (a “Qualified Placement”), the
principal sum of Two Hundred Thousand Dollars ($200,000) or such lesser
principal amount as shall at such time be outstanding hereunder (the “Principal
Amount”).




“Change in Control Transaction” means the occurrence of (i) an acquisition by
any person, including any syndicate or group deemed to be a “person” under
Section 13(d)(3) of the Securities Exchange Act of 1934, of beneficial
ownership, directly or indirectly, through purchase, merger or other acquisition
transaction or series of purchases, mergers or other acquisition transactions of
capital stock of the Company entitling that person to fifty percent (50%) or
more of the total voting power of all capital stock of the Company or (ii) the
consolidation or merger of the Company with or into any other person, any merger
of another person into the Company, or any conveyance, transfer, sale, lease or
other disposition of all or substantially all of the Company’s properties,
business or assets, other than (in the case of this clause (ii) only) (1) any
transaction (A) that does not result in any reclassification, conversion,
exchange or cancellation of outstanding capital stock of the Company and (B)
pursuant to which holders of the Company’s capital stock immediately prior to
such transaction have the right to exercise, directly or indirectly, fifty
percent (50%) or more of the total voting power of all ownership interests or
capital stock of the continuing or surviving person immediately after such
transaction; or (2) any merger solely for the purpose of changing the Company’s
jurisdiction of





1




--------------------------------------------------------------------------------







formation and resulting in a reclassification, conversion or exchange of
outstanding capital stock into ownership interests or capital stock of the
surviving entity.  

Interest on this Note shall accrue on the Principal Amount outstanding from time
to time at a rate per annum computed in accordance with Section 2 hereof and
shall be payable on the Maturity Date or earlier upon conversion of this Note in
accordance with the provisions of Section 5 hereof.  

Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and shall be made in lawful currency of the United States of
America and in immediately available funds.   

The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees to pay to the Payee, on demand, all
costs and expenses (including reasonable legal fees and expenses) incurred in
connection with the enforcement and collection of this Note.

1.

Prepayment.  The Principal Amount of this Note and accrued interest thereon may
be prepaid by the Company in whole or in part at any time without penalty.

2.

Computation of Interest.  All computations of interest hereunder shall be made
on the basis of a 360-day year, consisting of twelve (12) thirty (30) calendar
day periods, and shall accrue daily (including the first day but excluding the
last day during which any such Principal Amount is outstanding).

A.

Base Interest Rate.  Subject to Section 2B below, the outstanding Principal
Amount shall bear interest at the rate of twelve percent (12%) per annum.

B.

Maximum Rate.  In the event that it is determined that, under the laws relating
to usury applicable to the Company or the indebtedness evidenced by this Note
(“Applicable Usury Laws”), the interest charges and fees payable by the Company
in connection herewith or in connection with any other document or instrument
executed and delivered in connection herewith cause the effective interest rate
applicable to the indebtedness evidenced by this Note to exceed the maximum rate
allowed by law (the “Maximum Rate”), then such interest shall be recalculated
for the period in question and any excess over the Maximum Rate paid with
respect to such period shall be credited, without further agreement or notice,
to the Principal Amount outstanding hereunder to reduce said balance by such
amount with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Payee had
agreed to accept such extra payment(s) as a premium-free prepayment.  All such
deemed prepayments shall be applied to the principal balance payable at
maturity.  In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction in which the Company is resident applicable to the use or
detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident.





2




--------------------------------------------------------------------------------







3.

Covenants of Company.

A.

Affirmative Covenants.  The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 3A:

(i)

Taxes and Levies.  The Company will promptly pay and discharge all material
taxes, assessments, and governmental charges or levies imposed upon the Company
or upon its income and profits, or upon any of its property, before the same
shall become delinquent, as well as all material claims for labor, materials and
supplies which, if unpaid, might become a lien or charge upon such properties or
any part thereof; provided, however, that the Company shall not be required to
pay and discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
the Company shall set aside on its books adequate reserves in accordance with
generally accepted accounting principles (“GAAP”) with respect to any such tax,
assessment, charge, levy or claim so contested.

(ii)

Maintenance of Existence.  The Company will do or cause to be done all things
reasonably necessary to preserve and keep in full force and effect its corporate
existence, rights and franchises and comply with all laws applicable to the
Company, except where the failure to comply would not have a material adverse
effect on the Company or otherwise in connection with an acquisition of the
Company.

(iii)

Books and Records.  The Company will at all times keep true and correct books,
records and accounts reflecting all of its business affairs and transactions in
accordance with GAAP.   

(iv)

Notice of Certain Events.  The Company will give prompt written notice (with a
description in reasonable detail) to the Payee of the occurrence of any Event of
Default (as defined herein) or any event which, with the giving of notice or the
lapse of time, would constitute an Event of Default.

(v)

Use of Proceeds.  The Company agrees to use the proceeds from the issuance of
this Note for working capital purposes.

B.

Negative Covenants.  The Company covenants and agrees that, so long as this Note
shall be outstanding, it will perform the obligations set forth in this Section
3B, except as consented to in writing by the Payee:

(i)

Liquidation, Dissolution. The Company will not liquidate or dissolve or
consolidate with, or merge into or with, any corporation or entity, except if
the Company is the surviving corporation of such merger or consolidation and no
Event of Default shall occur as a result thereof.

(ii)

Proration of Payments.  The Company shall not make or permit any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of the Principal Amount or interest payable hereunder in
excess of the Payee’s pro rata share of payments then being made in respect of
all Notes.





3




--------------------------------------------------------------------------------







(iii)

Indebtedness.  The Company will not create, incur, assume or suffer to exist,
contingently or otherwise, any indebtedness for borrowed money that is either
pari passu or senior in right of payment to the Notes, except indebtedness
outstanding on the date hereof and up to $2,000,000 of additional indebtedness
(“Permitted New Debt”) except for the Qualified Financing.

(iv)

Dividends.  The Company will not declare or pay any cash dividends or
distributions on any of its outstanding common stock until this Note is paid in
full.

4.

Events of Default.

A.

The term “Event of Default” shall mean any of the events set forth in this
Section 4A:

(i)

Non-Payment of Obligations.  The Company shall default in the payment of the
Principal Amount and accrued interest pursuant to Section 2 hereof when and as
the same shall become due and payable, whether by acceleration or otherwise,
which default shall continue uncured for three (3) business days.

(ii)

Non-Performance of Affirmative Covenants.  The Company shall default in any
material respect in the due observance or performance of any covenant set forth
in Section 3A, which default shall continue uncured for twenty (20) business
days.

(iii)

Non-Performance of Negative Covenants.  The Company shall default in any
material respect in the due observance or performance of any covenant set forth
in Section 3B.

(iv)

Non-Performance of Other Obligations.  The Company shall default in the due
observance or performance of any other material covenant or agreement on the
part of the Company to be observed or performed pursuant to the terms hereof,
which default shall continue uncured for twenty (20) business days after such
default has been discovered by the Company.

(v)

Bankruptcy, Insolvency, etc.  The Company shall:

(a)

become insolvent or generally fail or be unable to pay, or admit in writing its
inability to pay, its debts as they become due;

(b)

apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Company or any of its property, or make
a general assignment for the benefit of creditors;

(c)

in the absence of such application, consent or acquiesce in, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Company or for any part of its property;

(d)

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy





4




--------------------------------------------------------------------------------







or insolvency law, or any dissolution, winding up or liquidation proceeding, in
respect of the Company and, if such case or proceeding is not commenced by the
Company or converted to a voluntary case, such case or proceeding shall be
consented to or acquiesced in by the Company or shall result in the entry of an
order for relief or shall remain for sixty (60) days undismissed; or

(e)

take any corporate or other action authorizing or in furtherance of, any of the
foregoing.

B.

Action if Bankruptcy.  If any Event of Default described in clauses (v)(a)
through (e) of Section 4A shall occur, the outstanding Principal Amount of this
Note and any accrued interest thereon pursuant to Section 2 hereof shall
automatically be and become immediately due and payable, without notice or
demand.

C.

Action if Other Event of Default.  If any Event of Default (other than any Event
of Default described in clauses (v)(a) through (e) of Section 4A) shall occur
for any reason, whether voluntary or involuntary, and be continuing, the Payee
may, upon notice to the Company, declare all or any portion of the outstanding
Principal Amount of this Note, together with accrued interest thereon pursuant
to Section 2 hereof, to be due and payable, whereupon the full unpaid Principal
Amount and such accrued interest shall be and become immediately due and
payable, without further notice, demand, or presentment.

D.

Remedies.  In case any Event of Default shall occur and be continuing, the Payee
may proceed to protect and enforce its rights by a proceeding seeking the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note or may proceed to enforce
the payment of this Note or to enforce any other legal or equitable rights as
the Payee shall determine.

5.

Conversion of Note.

A.

Optional Conversion into Qualified Placement.  In the event that prior to
repayment of this Note the Company completes a Qualified Placement, the Payee
shall have the right to convert all or any portion of the outstanding Principal
Amount and accrued interest thereon into investment in the securities sold in
the Qualified Placement.  This conversion right shall be exercisable by the
Payee at any time from the completion of a Qualified Placement through the date
that is fifteen (15) business days following the completion of a Qualified
Placement.  The Payee’s investment in the Qualified Placement shall be on the
same terms and conditions as the other investors in the Qualified Placement, and
such price at which this Note shall be convertible is referred to herein as the
“Conversion Price.”  The shares or other securities to be issued upon conversion
of the Notes pursuant to this Section 5A are herein referred to as the
“Conversion Securities.”

B.

Adjustment of Conversion Price.  If, at any time after the completion of a
Qualified Placement and before any conversion of this Note pursuant to Section
5A, the Company takes any action, or any circumstances occur, that would require
an adjustment of the exercise price of the Warrants, the Conversion Price in
effect at the time of such action or occurrence shall be adjusted appropriately
in a manner consistent with how adjustments are





5




--------------------------------------------------------------------------------







made to the exercise price of the Warrants in accordance with the terms of the
Warrants.  Such adjustment shall be made successively whenever any such action
or circumstances shall occur.

C.

Mechanics of Conversion.  Before the Payee shall be entitled to convert this
Note into Conversion Securities in accordance with Section 5A, the Payee shall
surrender this Note at the office of the Company, and shall give written notice
to the Company at its principal corporate office, of the election to convert the
same and shall state therein the name or names in which the certificate or
certificates for the Conversion Securities are to be issued.  No holder of this
Note shall be entitled upon conversion of this Note to have the Conversion
Securities registered in the name of another person or entity without first
complying with all applicable restrictions on the transfer of this Note. The
Company shall, as soon as practicable thereafter, issue and deliver to the
Payee, or to such other person or persons whom Payee states in its written
notice of conversion a certificate or certificates for the number of Conversion
Securities to which such holder shall be entitled as aforesaid.  Such conversion
shall be deemed to have been made immediately prior to the close of business on
the date of such surrender of the Note to be converted, and the person or
persons entitled to receive the Conversion Securities issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such securities as of such date.

D.

Cash Payments.  No fractional shares (or scrip representing fractional shares)
of capital stock of the Company shall be issued upon conversion of this Note.
 In the event that the conversion of the Principal Amount of this Note and
accrued interest thereon would result in the issuance of a fractional share, the
Company shall pay a cash adjustment in lieu of such fractional share to the
Payee based upon the Conversion Price.  

E.

Stamp Taxes, etc.  The Company shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of Conversion
Securities upon conversion of this Note; provided, however, that the Company
shall not be required to pay any taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificate for such
securities in a name other than that of the Payee, and the Company shall not be
required to issue or deliver any such certificate unless and until the person
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the Company’s satisfaction that such tax
has been paid.

F.

Validity of Stock.  Any shares of capital stock of the Company that may be
issued upon any conversion of this Note will, upon issuance by the Company in
accordance with the terms of this Note, be validly issued, free from all taxes
and liens with respect to the issuance thereof, free from all pre-emptive or
similar rights and fully paid and non-assessable.  

G.

Reservation of Shares.  The Company covenants and agrees that it will have
authorized and reserved, solely for the purpose of such possible conversion, out
of its authorized but unissued shares, a sufficient number of shares of
securities sold in the Qualified Placement to provide for the exercise in full
of the conversion rights contained in this Note.

H.

Notice of Certain Transactions.  In case at any time:





6




--------------------------------------------------------------------------------







(i)

the Company shall declare any dividend upon, or other distribution in respect
of, any of its capital stock;

(ii)

there shall be any capital reorganization or reclassification of the capital
stock of the Company, or a sale of all or substantially all of the assets of the
Company, or a consolidation or merger of the Company with another corporation,
or any other Change of Control Transaction;

(iii)

there shall be a Qualified Placement;

(iv)

there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company; or

(v)

the Conversion Price shall have been adjusted in accordance with the provisions
of Section 5B;

then, in any one or more of said cases, the Company shall cause to be mailed to
the Payee at the earliest practicable time (and, in any event not less than ten
(10) business days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend or distribution rights or
such reorganization, reclassification, sale, consolidation, merger or
dissolution, liquidation or winding-up shall take place, as the case may be.
 Such notice shall also set forth such facts as shall indicate the effect of
such action (to the extent such effect may be known at the date of such notice)
on the Conversion Price and the kind and amount of the shares of stock and other
securities and property deliverable upon the conversion of this Note.  Such
notice shall also specify the date as of which the holders of the capital stock
of record shall participate in said dividend, distribution or  subscription
rights or shall be entitled to exchange their capital stock for securities or
other property deliverable upon such reorganization, reclassification, sale,
consolidation, merger or dissolution, liquidation or winding-up, as the case may
be.

Nothing herein shall be construed as the consent of the Payee to any action
otherwise prohibited by the terms of this Note or as a waiver of any such
prohibition.

6.

Amendments, Waivers, Severability.

A.

The provisions of this Note may not be amended, modified or changed except by an
instrument in writing signed by the party against whom enforcement is sought.

B.

No failure or delay on the part of the Payee in exercising any power or right
under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances.  No waiver or approval by the Payee shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.





7




--------------------------------------------------------------------------------







C.

To the extent that the Company makes a payment or payments to the Payee, and
such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

D.

After any waiver, amendment or supplement under this section becomes effective,
the Company shall mail to the Payee a copy thereof.

E.

If any provision of this Note or the application thereof to any person or
circumstances shall be held invalid or unenforceable by any court or other
governmental authority to any extent, the remainder of this Note and the
application of such provisions to other persons or circumstances shall not
affected thereby and shall remain enforceable.

7.

Miscellaneous

A.

Registered Holder.  The Company may consider and treat the person in whose name
this Note shall be registered as the absolute owner thereof for all purposes
whatsoever (whether or not this Note shall be overdue) and the Company shall not
be affected by any notice to the contrary.   In case of transfer of this Note by
operation of law, the transferee agrees to notify the Company of such transfer
and of its address, and to submit appropriate evidence regarding such transfer
so that this Note may be registered in the name of the transferee.  This Note is
transferable only on the books of the Company by the holder hereof, in person or
by attorney, on the surrender hereof, duly endorsed.  Communications sent to any
registered owner shall be effective as against all Holders or transferees of the
Note not registered at the time of sending the communication.

B.

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York, as applied to contracts made and performed
within such State, without regard to principles of conflicts of law.  The
Company hereby waives any right to stay or dismiss on the basis of forum non
conveniens any action or proceeding brought before the courts of the State of
New York sitting in the City of New York or of United States of America for the
Southern District of New York and hereby submits to the jurisdiction of such
courts.

C.

Attorneys’ Fees.  Notwithstanding any provision hereof to the contrary, if any
dispute arises regarding this Note, the prevailing party shall, in addition to
any other relief to which it is entitled, be entitled to an award of its
reasonable attorneys’ fees and all of its other reasonable costs incurred in
connection with such dispute.

D.

Notices.  Unless otherwise provided, all notices required or permitted under
this Note shall be in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) upon confirmed delivery by
Federal Express or other nationally recognized courier service providing
next-business-day delivery, or (iii) three business days after deposit with the
United States Postal Service, by registered or certified mail, postage





8




--------------------------------------------------------------------------------







prepaid and addressed to the party to be notified, in each case at the address
set forth below, or at such other address as such party may designate by written
notice to the other party (provided that notice of change of address shall be
effective upon receipt by the party to whom such notice is addressed).

If sent to Payee, notices shall be sent to the address set forth in the
Subscription Agreement.




If sent to the Company, notices shall be sent to the following address:




Baywood International, Inc.

14950 North 83rd Place

Suite 1

Scottsdale, Arizona 85260

Attention:  Chief Executive Officer

E.

Parties in Interest.  All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Payee, respectively,
whether so expressed or not.

F.

Waiver of Jury Trial.  THE PAYEE AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.

[Signature page follows]





9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer as of July 14, 2008.

 

BAYWOOD INTERNATIONAL, INC.

 

 

 

 

 

 

                                                                     

By:

Neil Reithinger

 

 

Name: Neil Reithinger

 

 

Title:   President and CEO











1


